          Case 1:19-cv-05095-GHW Document 34 Filed 06/02/20 Page 1 of 1
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/2/2020
 ROBERT GIST,
                                 Movant,                            19-cv-5095-GHW

                     -against-                                      16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                               ORDER
                                 Respondent.

GREGORY H. WOODS, United States District Judge:

       The Court has received the parties’ joint status letter. The hearing will take place on August

17, 2020 at 10:00 a.m. in Courtroom 12C of the United States District Court for the Southern

District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York,

New York, 10007. Mr. Gist’s reply is due no later than August 3, 2020.

       Each of the parties is directed to submit to the Court two courtesy copies of the exhibits

that it will introduce during the hearing no later than August 10, 2020. Courtesy copies should be

double-sided, three-hole punched, tabbed, and placed in binders. The spines of the binders should

be labeled to include the name of the case, the case number, and the nature of the materials

included in the binder. The parties are also directed to mail the Court two USB drives containing all

of the exhibits in separate, individually labeled and OCRed PDFs.

       The Court directs the United States to produce Mr. Gist for the hearing.

       SO ORDERED.

 Dated:    June 2, 2020


                                                                GREGORY H. WOODS
                                                               United States District Judge
